IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00334-CV
 
In
the Matter of the Marriage of 
Theresa
Margarita Mata and Richard A. Mata, 
and
in the Interest of C.N.M. and T.A.M.M., Children
 
 

From the 414th District
Court
McLennan County, Texas
Trial Court No. 2008-471-5
 

MEMORANDUM  Opinion

 




The Clerk of this Court notified the
parties that the appellant’s brief was overdue in this cause and that the
appeal may be dismissed if an appropriate response was not filed within
twenty-one days.  No response has been received.  Accordingly, the appeal is
dismissed for want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3.
 
FELIPE REYNA
                                                                                                Justice

Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
Appeal
dismissed
Opinion
delivered and filed April 8, 2009
[CV06]